DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new grounds of rejection does not rely on the previous cited reference(s) applied in the prior rejection due to amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Velderman et al. (USPUB 2016/0099590) in view of Willgert et al. (USPUB 2015/0357684)

As to Claim 1, Velderman discloses a battery management platform comprising: a battery configured to supply a type of power to at least one load device (Figure 1); a central charging station configured to provide power to charge the battery while the battery is coupled to the central charging station, the central charging station including an electronic processor configured to (Abstract): secure the battery to the central charging station via a locking 
As to Claim 2, Velderman and Willgert disclose the battery management platform of claim 1, wherein the electronic processor is further configured to determine, in response to the user request, a user profile associated with the user request; determine if there is a hold on the user profile; associate, when there is no hold on the user profile, an identifier of the battery with the user profile; and update the status of the battery to checked-out when there is no hold on the user profile (Velderman Paragraph 89, 97-101 and Figure 8 and 9). 

As to Claim 4, Velderman and Willgert disclose the battery management platform of claim 1, wherein the at least one characteristic of the battery includes at least one selected from the group consisting of an electric characteristic of the battery, a location of the battery, a thermal characteristic of the battery, and an identity of the load device coupled to the battery (Velderman Figure 11a). 
As to Claim 6, Velderman and Willgert disclose the battery management platform of claim 4, wherein the electronic processor is further configured to, when the status of the battery is changed to checked-in, evaluate the at least one characteristic of the battery to determine at least one selected from the group consisting of a usage cost, an indication of potential malfunction, and a load device history of the battery (Velderman Paragraph 116). 
As to Claim 8, Velderman and Willgert disclose the battery management platform of claim 1, wherein the electronic processor is configured to update the status to checked-in based on a reading from a battery sensor (Velderman Paragraph 94). 
As to Claim 9, Velderman discloses a battery management system comprising: a battery center including one or more battery receptacle, the battery center configured to (Figure 1 and Abstract): receive one or more batteries, identify one or more batteries, and 
As to Claim 10, Velderman and Willgert disclose the battery management system of claim 9, wherein the status of the one or more batteries includes at least one selected from the group consisting of a charge level, a location, and an operational status (Velderman Figure 11a). 
As to Claim 11, Velderman and Willgert disclose the battery management system of claim 9, wherein the controller receives the unlock request via an application of an external device (Velderman Figure 13f and 17). 
As to Claim 12, Velderman and Willgert disclose the battery management system of claim 9, wherein the battery center outputs a signal to the controller indicative of one or more batteries being removed from the one or more battery receptacles (Velderman Paragraph 83 and 95). 
As to Claim 13, Velderman and Willgert disclose the battery management system of claim 9, wherein prior to outputting the unlock command, the controller is configured to verify the user (Velderman Figure 8 and 9). 
As to Claim 14, Velderman and Willgert disclose the battery management system of claim 9, wherein the battery center further includes a display (Velderman Figure 11a). 

As to Claim 16, Velderman and Willgert disclose the battery management system of claim 14, wherein the display is configured to display one or more advertisements (Velderman Paragraph 84). 
As to Claim 17, Velderman and Willgert disclose the battery management system of claim 14, wherein the display is configured to display information associated with an organization (Velderman Figure 15E). 




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Velderman and Willgert in view of Van Der Lee (USPUB 2013/0026981)

As to Claim 5, Velderman and Willgert disclose the battery management platform of claim 4, but does not expressly disclose wherein the electronic processor is configured to determine, based on the at least one characteristic, when a charge level of the battery falls below a threshold; and when the charge level falls below the threshold, wirelessly charge the battery while the battery is within a predetermined charging range of the central charging station.  Van Der Lee discloses the electronic processor is configured to determine, based on the at least one characteristic, when a charge level of the battery falls below a threshold; and when the charge level falls below the threshold, wirelessly charge the battery while the battery is within a predetermined charging range of the central charging station (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Velderman, in order to allow for the battery packs to be charged without requiring physical electrical contacts to transfer charge.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Velderman and Willgert in view of Zeiler et al. (USPUB 2016/0088482).

As to Claim 7, Velderman and Willgert disclose the battery management platform of claim 1, but does not expressly disclose wherein the electronic processor is further configured to define a virtual boundary; determine, based the location of the battery, whether the battery is within the .





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT GRANT/Primary Examiner, Art Unit 2859